DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 7/11/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Specification
The disclosure is objected to because of the following informalities:
Page 1, lines 21-22 recites “…many researches have been made…”, which is a grammatically incorrect phrase. Perhaps should be corrected to “much research has been done…”.
Page 2, line 3 recites “flow batteries(RFB)”, which should be corrected to “flow batteries (RFB)”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, the phrase “lithium free” should be changed to “lithium-free” for enhanced clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-7 recites the limitation “maintaining the discharged vanadium positive electrode of a) at an onset potential value or a potential value having a maximum current through a potentiostat”. It is unclear if the limitation is indicating that the vanadium positive electrode must be maintained by: A) either 1) at an onset potential value (not requiring a potentiostat) or 2) at a potential value having a maximum current through a potentiostat, OR B) either 1) at an onset potential value through a potentiostat or 2) at a potential value having a maximum current through a potentiostat. 
For purposes of examination, any of 1) at an onset potential value (not requiring a potentiostat), 2) at an onset potential value through a potentiostat, or 3) at a potential value having a maximum current through a potentiostat, will be considered to meet the limitation. Claims 2-8 are also rejected due to their dependency upon Claim 1.
Claim 1 recites the limitation "the discharged vanadium positive electrode” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of resolving the lack of antecedent basis, the examiner suggests amending the relevant portion of Claim 1 to something similar to “a step of discharging a lithium-free vanadium positive electrode …. to obtain a discharged vanadium positive electrode”. Claims 2-8 are also rejected due to their dependency upon Claim 1.
Claim 1 recites the limitation "the pretreated vanadium positive electrode" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of resolving the lack of antecedent basis, the examiner suggests amending the relevant portion of Claim 1 to something similar to “an electrochemical pretreatment step …. to obtain a pretreated vanadium positive electrode”. Claims 2-8 are also rejected due to their dependency upon Claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2 recites the limitation “the electrochemical pretreatment”. Claim 1, upon which Claim 6 depends recites “an electrochemical pretreatment method” and “an electrochemical pretreatment step” in lines 1 and 5, respectively. As Claim 6 does not explicitly disclose which of “an electrochemical pretreatment method” or “an electrochemical pretreatment step” is being referred to in the limitation “the electrochemical pretreatment”, the scope of the claim is unclear. This further leads to ambiguity in what exactly is required to be performed for 5 seconds to 60 seconds in Claim 6. The examiner notes that when evaluating the prior art, any single step or combination of steps in “the electrochemical pretreatment method” which is/are performed for 5 seconds to 60 seconds, will be considered to read upon the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheah et al. (Journal of The Electrochemical Society, 160 (8) A1016-A1024 (2013)).
Regarding Claim 1, Cheah discloses an electrochemical pretreatment method of a vanadium positive electrode for a lithium secondary battery (p.A1016, Col.1 and p.A1017, Col. 1, last paragraph), wherein the method includes steps a) of discharging the lithium-free vanadium positive electrode to a voltage of 2.5 V (p.A1017, Col. 1, last paragraph) and c) of a step of charging/discharging the pretreated vanadium positive electrode at a voltage range of 2.0 to 4.0 V (p.A1016, Col. 1, last paragraph). Cheah further discloses that the charging/discharging in step c) may be performed for up to 50 cycles (p.A1021, Col.1, last paragraph). Furthermore, as evidenced by Figures 4a and 4b, the electrode was subjected to CV where it was cycled over a voltage range of ~1.7V-4.0V for multiple cycles.
 Though Cheah does not explicitly disclose that there exists within the method a step b) of maintaining the discharged vanadium positive electrode at an onset potential value, Cheah does disclose that the charging/discharging is performed for multiple cycles over a potential range of 2.0-4.0 V (Figures 4a and 4b, p.A1021, Col.1, last paragraph and p.A1016, Col. 1, last paragraph). 
Therefore, the skilled artisan would appreciate that during each cycle of the charging/discharging that the onset potential value (potential in which a reaction is driven forward or backwards in an electrochemical cell) would be applied to the electrode at multiple points during the cycle, as well as in the CV evaluations, which additionally are performed for many cycles and directly show the reaction process (i.e. oxidation and reduction peaks). Therefore, the first cycle of the charging/discharging can be considered to meet the limitation of Claim 1 requiring a step b) wherein an electrochemical pretreatment step of maintaining the discharged vanadium positive electrode at an onset potential value. Thus, all of the limitations of Claim 1 are met.
Regarding Claim 2, Cheah further discloses that the vanadium oxide positive electrodes were prepared by combining 60 wt% vanadium oxide, 20 wt% carbon black (Super P), and 20 wt% polyvinylidene fluoride binder (Kynar 2801) in a 1-methyl-2-pyrrolidinone (NMP) solvent, and coating on an aluminum foil current collector (p.A1017, Col.1, paragraph 3). Cheah further discloses that charging/discharging cycles were additionally performed in a potential window of 1.75-4.0V (Figures 4a and 4b, p.A1019, Col.2, paragraph 2). Cheah further teaches that cycling below 2V results in the formation of irreversible gamma (γ) and omega (ω) phases, especially when lithium concentration is high (p.A1016, Col.1, last paragraph, p.A1018, Col.2, paragraph 1, and p.A1023, Col.2, paragraph 2).
Though Cheah does not explicitly disclose that the surface of the pretreated vanadium positive electrode is in an irreversible state and the inside is in a reversible state, the skilled artisan would appreciate that as the electrode of Cheah is cycled under a potential window which is known to result in irreversible phase formation, the composition of the positive electrodes disclosed by Cheah are the same as a possible embodiment of the instant application (p.9, line 12- p.11, line 12), and they are treated with the pretreatment method of Claim 1 as detailed above, the surface of the pretreated vanadium positive electrode would necessarily be in an irreversible state and the inside would necessarily be in a reversible state. As such, all of the limitations of Claim 2 are met.
Regarding Claim 4, Cheah further discloses that the vanadium oxide positive electrodes were prepared by combining 60 wt% vanadium oxide, 20 wt% carbon black (Super P), and 20 wt% polyvinylidene fluoride binder (Kynar 2801) in a 1-methyl-2-pyrrolidinone (NMP) solvent, and coating on an aluminum foil current collector (p.A1017, Col.1, paragraph 3). Cheah further discloses that charging/discharging cycles were additionally performed in a potential window of 1.75-4.0V (Figures 4a and 4b, p.A1019, Col.2, paragraph 2). Cheah further teaches that cycling below 2V results in the formation of irreversible gamma (γ) and omega (ω) phases, especially when lithium concentration is high (p.A1016, Col.1, last paragraph, p.A1018, Col.2, paragraph 1, and p.A1023, Col.2, paragraph 2).
Though Cheah does not explicitly disclose the phases of the surface or inside of the pretreated vanadium positive electrode, the skilled artisan would appreciate that as the composition of the positive electrodes disclosed by Cheah are the same as a possible embodiment of the instant application (p.9, line 12- p.11, line 12), and they are treated with the pretreatment method of Claim 1 as detailed above, the surface of the pretreated vanadium positive electrode would necessarily be in an omega (ω) phase and the inside would necessarily be in one of alpha (α), epsilon (ε), delta (δ), and gamma (γ) phases. This is further supported by Cheah, as the electrode is subjected to charging/discharging cycles in a potential window of 1.75-4.0V, which is known to result in the formation of irreversible gamma (γ) and omega (ω) phases. As such, all of the limitations of Claim 4 are met.
Regarding Claim 7, Cheah further discloses that the vanadium oxide is V2O5 (p.A1017, Col.1, last paragraph). 
Regarding Claim 8, Cheah further discloses that the vanadium oxide is V2O5 (p.A1017, Col.1, last paragraph). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. (Journal of The Electrochemical Society, 160 (8) A1016-A1024 (2013)), as applied to Claim 1 above.
In Regards to Claim 3 (Dependent Upon Claim 1):
Cheah discloses the electrochemical pretreatment method of Claim 1 as set forth above. Cheah discloses that cyclic voltammetry tests are performed on the positive electrodes in the potential range of 1.7-4.0 V and that reduction peaks are found via the resulting cyclic voltammograms (Figure 4, p.A1016, Col.1, paragraph 2). 
Cheah is deficient in disclosing that the onset potential value and the potential values having the maximum current are derived by confirming the reduction peak of the lithium secondary battery using vanadium oxide as a positive electrode through a cyclic voltammetry.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of finding the onset potential value (potential in which a reaction is driven forward or backwards in an electrochemical cell), a method wherein the onset potential value is derived from the reduction peak found using cyclic voltammetry, as it is a known in the art as a method of finding an onset potential, and would be easily performed as cyclic voltammetry investigations were already being performed by Cheah. By doing so, all of the limitations of Claim 3 are met. 
In Regards to Claim 6 (Dependent Upon Claim 1):
Cheah discloses the electrochemical pretreatment method of Claim 1 as set forth above. Cheah discloses that charging/discharging is performed at a voltage range of 2.0 to 4.0 V for up to 50 cycles (Figures 4a and 4b, p.A1016, Col. 1, last paragraph and p.A1021, Col.1, last paragraph).
Cheah is silent to the total amount of time the electrochemical pretreatment is performed.
It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to optimize the time of the electrochemical pretreatment to provide a thorough pretreatment as well as an efficient production time (i.e. process cannot take unlimited amount of time or production would be hindered). The skilled artisan would appreciate that the rate of the charging/discharging as well as the number of cycles may be selected such that the time of a single step or combination of steps of the electrochemical pretreatment method provides a well-functioning product and efficient processing time. As such, the skilled artisan would recognize that there would be many such embodiments of the method which possess a single step or combination of steps which are performed for a time of between 5 seconds to 60 seconds. Thus, all of the limitations of Claim 6 are met.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Cheah et al. (Journal of The Electrochemical Society, 160 (8) A1016-A1024 (2013)) as applied to Claim 3 above, and further in view of Choi et al. (US 20180351202A1).
In Regards to Claim 5 (Dependent Upon Claim 3):
Modified Cheah discloses the electrochemical pretreatment method of Claim 3 as set forth above. Cheah discloses that cyclic voltammetry tests are performed on the positive electrodes in the potential range of 1.7-4.0 V at a rate of 0.1 mV/s, and that reduction peaks are found via the resulting cyclic voltammograms (Figure 4, p.A1016, Col.1, paragraph 2 and p.A1017, Col.1, last paragraph). 
	Cheah is deficient in disclosing that the reduction peak is confirmed by performing at a voltage of 1.0 to 4.0 V and a scan rate of 1 to 10 mV/s.
Choi discloses a lithium battery (30) comprising a composite solid electrolyte, a positive electrode (31), and a negative electrode (32) (Figure 3, [0129]). Choi further discloses that the positive electrode (31) may comprise a compound capable of intercalating/deintercalating lithium, and the compound may be LiV2O5 [0122]. Choi further discloses that cyclic voltammetry investigations were performed on the composite solid electrolytes over a range of 0-6 V at a rate of 1 mV/S (Figure 7, [0169]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cyclic voltammetry tests of Cheah, a potential range of 0-6 V and a rate of 1 mV/s, as they are known in the art as useful parameters for cyclic voltammetry investigations related to lithium batteries. By doing so, all of the limitations of Claim 5 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1759